Exhibit 10.1
SOMAXON PHARMACEUTICALS, INC.
EMPLOYMENT AGREEMENT
Employment Agreement (this “Agreement”) made and entered into as of April 12,
2010 (the “Effective Date”), between Somaxon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Tran Nguyen, an individual (“Executive”).
WITNESSETH:
Whereas, the Company desires to employ Executive as its Vice President and Chief
Financial Officer, and Executive desires to accept employment with the Company
in such position, on the terms and conditions hereinafter set forth.
Now, Therefore, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:
1. Position and Duties. Executive shall diligently and conscientiously devote
Executive’s full business time, attention, energy, skill and diligent efforts to
the business of the Company and the discharge of Executive’s duties hereunder.
Executive’s duties under this Agreement shall be to serve as Vice President and
Chief Financial Officer, with the responsibilities, rights, authority and duties
customarily pertaining to such office and as may be established from time to
time by or under the direction of the Board of Directors of the Company (the
“Board”) or its designees. Executive shall report to the President and Chief
Executive Officer of the Company. In the event of the unavailability or
incapacity of the President and Chief Executive Officer, Executive shall report
to the Board. Executive shall also act as an officer and/or director and/or
manager of such affiliates of the Company as may be designated by the Board from
time to time, commensurate with Executive’s office, all without further
compensation, other than as provided in this Agreement. As an exempt, salaried
employee, Executive will be expected to work such hours as required by the
nature of Executive’s work assignments.
2. Place and Term of Employment. Executive’s performance of services under this
Agreement shall be rendered in San Diego County, California, subject to
necessary travel requirements of Executive’s position and duties hereunder.
Executive’s employment shall not be for a particular term and may be terminated
by either Executive or the Company at any time, for any reason or no reason,
subject to the provisions contained in Paragraph 7.
3. Compensation.
(a) Base Salary. The Company shall pay to Executive base salary compensation at
an annual rate of $285,000. The Board shall review Executive’s base salary
annually in light of the performance of Executive and the Company, and may, in
its sole discretion, maintain or increase (but not decrease) such base salary by
an amount it determines to be appropriate. Executive’s annual base salary
payable hereunder, as it may be maintained or increased from time to time, is
referred to herein as “Base Salary.” Base Salary shall be paid in equal
installments in accordance with the Company’s payroll practices in effect from
time to time for executive officers, but in no event less frequently than
monthly.
(b) Incentive Plan. The Company shall adopt an incentive program providing for
annual incentive bonus awards to Executive and the Company’s other eligible
employees dependent upon, among other things, the achievement of certain
performance levels by the Company, the nature, magnitude and quality of the
services performed by Executive for the Company and the

 

 



--------------------------------------------------------------------------------



 



compensation paid for positions of comparable responsibility and authority
within the Company’s industry (the “Company Incentive Plan”).
(c) Option Grant. As additional consideration for the services to be rendered by
Executive under this Agreement, the Company will grant to Executive stock
options to purchase 200,000 shares of the Company’s common stock. The exercise
price per share of such options will be equal to the fair market value per share
on the date the options are granted. The stock options will vest over four years
with 1/4 of the total number of shares subject to the stock options vesting on
the first anniversary of the Effective Date, and the 1/48th of the total number
of shares subject to the stock options vesting on the first day of each calendar
month thereafter until all shares are vested. The stock options will be granted
under the Company’s 2005 Equity Incentive Award Plan (the “Option Plan”) and
will be subject to the terms and conditions applicable to stock options granted
under that plan, as described in that plan and the applicable stock option
agreement.
(d) Restricted Stock Unit Grant. As additional consideration for the services to
be rendered by Executive under this Agreement, the Company will grant to
Executive 25,000 restricted stock units. The restricted stock units will vest as
follows: 8,333 of the restricted stock units will vest on the first anniversary
of the Effective Date, 8,333 of the restricted stock units will vest on
January 1, 2012 and 8,334 of the restricted stock units will vest on January 1,
2013. The restricted stock units will be granted under the Option Plan and will
be subject to the terms and conditions applicable to restricted stock units
granted under that plan, as described in that plan and the applicable restricted
stock unit agreement.
4. Benefits. Executive shall be eligible to participate in all employee benefit
programs of the Company offered from time to time during the term of Executive’s
employment by the Company to employees or executive officers of Executive’s
rank, to the extent that Executive qualifies under the eligibility provisions of
the applicable plan or plans, in each case consistent with the Company’s
then-current practice as approved by the Board from time to time. Except to the
extent financially feasible for the Company, the foregoing shall not be
construed to require the Company to establish such plans or to prevent the
modification or termination of such plans once established, and no such action
or failure thereof shall affect this Agreement. Executive recognizes that the
Company has the right, in its sole discretion, to amend, modify or terminate its
benefit plans without creating any rights in Executive. Notwithstanding the
foregoing, the Company’s failure to provide Executive with compensation and
benefits substantially equivalent (in terms of benefit levels and/or reward
opportunities) in all material respects to those provided for under each of the
Company’s material employee benefit plans, programs and practices as in effect
from time to time shall constitute a material breach of this Agreement.
5. Vacation. Executive shall be entitled to paid vacation and sick time (“PTO”)
of up to 4 weeks per calendar year, with such number of weeks being pro-rated
for the remainder of the 2010 calendar year. Executive may roll-over unused PTO
time from one calendar year to another, subject to a maximum of 6 weeks of
accrued PTO, which is to be accrued in accordance with the Company’s PTO policy.
6. Reimbursement of Expenses.
(a) The Company shall promptly reimburse Executive for Executive’s reasonable
and necessary expenditures for travel, entertainment and similar items made in
furtherance of Executive’s duties under this Agreement consistent with the
policies of the Company as applied to all executive officers. Executive shall
document and substantiate such expenditures as required by the policies of the
Company as applied to all executive officers, including an itemized list of all
expenses

 

2



--------------------------------------------------------------------------------



 



incurred, the business purposes for which such expenses were incurred, and such
receipts as Executive reasonably has been able to obtain.
(b) The Company will reimburse Executive for expenses incurred by Executive in
connection with his relocation to San Diego, California. The Company expects
Executive to permanently relocate to the San Diego, California area as soon as
practicable. The Company shall reimburse Executive for (1) reasonable temporary
living expenses in the San Diego, California area until Executive’s permanent
relocation to such area, (2) a monthly housing allowance of up to $4,250 until
October 12, 2010, and (3) the transportation costs for one round-trip every four
weeks for Executive between the San Francisco Bay Area and San Diego, California
until Executive’s permanent relocation to the San Diego, California area. The
Company shall also reimburse Executive for the reasonable selling expenses of
his current home in San Mateo, California (up to 6% of the selling price), the
reasonable closing costs (excluding loan prepayment penalties, points or loan
origination fees) associated with the purchase of a primary residence in the San
Diego, California area, the moving of Executive’s household goods (including up
to one automobile) and a reasonable number of house hunting trips for
Executive’s spouse. Air travel will be reimbursed at coach level. In addition,
the Company shall gross-up any reimbursed amounts to the extent such amounts are
taxable. The Company will make such payments within 30 days after receipt of
Executive’s written request therefore, which request shall be accompanied by
documentation supporting the request for reimbursement. If Executive’s
employment with the Company is terminated by Executive for any reason other than
for Good Reason pursuant to Paragraph 7(c)(i) or if the Company terminates
Executive’s employment for Cause pursuant to Paragraph 7(b)(i) on or prior to
the first anniversary of the Effective Date, Executive shall repay to the
Company such portion of all relocation expenses incurred by the Company on his
behalf as is determined by multiplying (i) the total relocation expenses paid by
the Company pursuant to this Paragraph 6(b) as of the date of termination by
(ii) a fraction determined by dividing (A) the total number of days remaining
from the date of termination through the first anniversary of the Effective
Date, by (B) 365. The Company shall have the right to offset such amounts
against any compensation otherwise payable to Executive on the date of
termination.
(c) Any amounts payable under this Paragraph 6 shall be made in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid on or before
the last day of Executive’s taxable year following the taxable year in which
Executive incurred the expenses. The amounts provided under this Paragraph 6
during any taxable year of Executive’s will not affect such amounts provided in
any other taxable year of Executive’s, and Executive’s right to reimbursement
for such amounts shall not be subject to liquidation or exchange for any other
benefit.
7. Termination of Employment.
(a) Death or Disability.
(i) In the event of Executive’s death, Executive’s employment with the Company
shall automatically terminate.
(ii) Each of the Company and Executive shall have the right to terminate
Executive’s employment in the event of Executive’s Disability. “Disability” as
used in this Agreement shall have meaning set forth in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”), which as of the
Effective Date is as follows: “An individual is permanently and totally disabled
if he is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” A termination of Executive’s employment by
either party for Disability shall be communicated to the other party by

 

3



--------------------------------------------------------------------------------



 



written notice, and shall be effective on the 10th day after receipt of such
notice by the other party (the “Disability Effective Date”), unless Executive
returns to full-time performance of Executive’s duties before the Disability
Effective Date.
(b) By the Company.
(i) The Company shall have the right to terminate Executive’s employment for
Cause. “Cause” as used in this Agreement shall mean:
(A) Executive’s breach of any of the covenants contained in Paragraphs 8, 9, and
10 of this Agreement;
(B) Executive’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for any crime involving moral
turpitude or punishable by imprisonment in the jurisdiction involved;
(C) Executive’s commission of an act of fraud, whether prior to or subsequent to
the Effective Date upon the Company;
(D) Executive’s continuing repeated willful failure or refusal to perform
Executive’s duties as required by this Agreement (including, without limitation,
Executive’s inability to perform Executive’s duties hereunder as a result of
chronic alcoholism or drug addiction and/or as a result of any failure to comply
with any laws, rules or regulations of any governmental entity with respect to
Executive’s employment by the Company);
(E) Executive’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any other material misconduct on the part of
Executive;
(F) Executive’s intentional commission of any act which Executive knows (or
reasonably should know) is likely to be materially detrimental to the Company’s
business or goodwill; or
(G) Executive’s material breach of any other provision of this Agreement,
provided that termination of Executive’s employment pursuant to this subsection
(G) shall not constitute valid termination for good cause unless Executive shall
have first received written notice from the Board stating with specificity the
nature of such breach and affording Executive at least twenty days to correct
the breach alleged.
Nothing in this Paragraph 7(b)(i) shall prevent Executive from challenging the
Board’s determination that Cause exists or that Executive has failed to cure any
act (or failure to act) that purportedly formed the basis for the Board’s
determination, under the arbitration procedures set forth in Paragraph 19 below.
(ii) The Company shall have the right to terminate Executive’s employment
hereunder without Cause at any time.

 

4



--------------------------------------------------------------------------------



 



(c) By Executive.
(i) Executive shall have the right to terminate his employment with the Company
for Good Reason (as defined below). Executive’s continued employment shall not
constitute Executive’s consent to, or a waiver of rights with respect to, any
act or failure to act constituting Good Reason hereunder.
(ii) For purposes of this Agreement “Good Reason” shall mean:
(A) a material diminution in Executive’s base compensation;
(B) a material diminution in Executive’s authority, duties or responsibilities;
(C) a material diminution in the authority, duties or responsibilities of the
supervisor to whom Executive is required to report;
(D) a material change in the geographic location at which Executive must perform
his duties; or
(E) any other action or inaction that constitutes a material breach by the
Company of its obligations to Executive under this Agreement.
Notwithstanding the foregoing, Good Reason shall only exist if Executive shall
have provided the Company with written notice within ninety (90) days of the
initial occurrence of any of the foregoing events or conditions, and the Company
fails to eliminate the conditions constituting Good Reason within thirty
(30) days after receipt of written notice of such event or condition from
Executive. Executive’s termination by reason of resignation from employment with
the Company for Good Reason shall be treated as involuntary. Executive’s
resignation from employment with the Company for Good Reason must occur within
two (2) years following the initial existence of the act or failure to act
constituting Good Reason.
(iii) Executive shall have the right to terminate his employment hereunder
without Good Reason upon 30 days’ written notice to the Company, and such
termination shall not in and of itself be a breach of this Agreement.
(d) Termination Payments.
(i) If Executive’s employment with the Company is terminated pursuant to
Paragraph 7(a)(i) (i.e., death), the Company shall pay to Executive’s estate
(a) his accrued but unpaid Base Salary through the date of termination (plus all
accrued and unpaid expenses reimbursable in accordance with Paragraph 6),
(b) any accrued but unused PTO, and (c) at the discretion of the Board, an
annual bonus for the year in which Executive’s death occurs, prorated through
the date of death, based on the Board’s good-faith estimate of the actual
amount, if any, that would have been payable for such year under the Company
Incentive Plan (assuming Executive had remained employed by the Company through
the end of such year) in accordance with Paragraph 3(b), in each case payable in
a lump sum within ten (10) days following Executive’s death.
(ii) If Executive’s employment with the Company is terminated pursuant to
Paragraph 7(a)(ii) (i.e., Disability), the Company shall pay to Executive
(A) his accrued but unpaid Base Salary through the date of termination (plus all
accrued and unpaid expenses reimbursable in

 

5



--------------------------------------------------------------------------------



 



accordance with Paragraph 6), (B) any accrued but unused PTO, (C) an amount
equal to Executive’s actual Base Salary (not including any bonus payable) for
the 12 month period immediately prior to such termination, and (D) at the
discretion of the Board, an annual bonus for the year in which Executive’s
Disability occurs, prorated through the date of termination, based on the
Board’s good-faith estimate of the actual amount, if any, that would have been
payable for such year under the Company Incentive Plan (assuming Executive had
remained employed by the Company through the end of such year) in accordance
with Paragraph 3(b), in each case payable in a lump sum within ten (10) days
following Executive’s Release Effective Date (as defined below).
(iii) If Executive’s employment with the Company is voluntarily terminated by
Executive pursuant to Paragraph 7(c)(i) (i.e., Good Reason), or if the Company
terminates Executive’s employment with the Company other than pursuant to
Paragraphs 7(a)(ii) or 7(b)(i), then the Company shall pay to Executive the
following, which Executive acknowledges to be fair and reasonable, as
consideration for the Release described in Paragraph 7(f):
(A) Executive’s accrued but unpaid Base Salary through the date of termination
(plus all accrued and unpaid expenses reimbursable in accordance with
Paragraph 6), payable in a lump sum on the date of termination;
(B) any accrued but unused PTO, payable in a lump sum on the date of
termination;
(C) subject to Paragraph 23 below, at the discretion of the Board, an annual
bonus for the year in which Executive’s employment is terminated, prorated
through the date of termination, based on the Board’s good-faith estimate of the
actual amount, if any, that would have been payable for such year under the
Company Incentive Plan (assuming Executive had remained employed by the Company
through the end of such year) in accordance with Paragraph 3(b), payable in a
lump sum within ten (10) days following Executive’s Release Effective Date (as
defined below);
(D) subject to Paragraph 23 below, an amount equal to Executive’s actual Base
Salary (not including any bonus payable) for the 12 month period immediately
prior to such termination, payable in a lump sum within 10 days following
Executive’s Release Effective Date;
(E) subject to Paragraph 23 below, the Company shall pay all costs which the
Company would otherwise have incurred to maintain all of Executive’s health
insurance benefits (either on the same or substantially equivalent terms and
conditions) if Executive had continued to render services to the Company for 12
continuous months after the date of his termination of employment. If any of the
Company’s health insurance benefits are self-funded as of the date of
Executive’s termination of employment, instead of providing continued health and
welfare insurance benefits as set forth above, the Company shall instead pay to
Executive an amount equal to 12 multiplied by the monthly premium Executive
would be required to pay for continuation coverage pursuant to COBRA for
Executive and his dependents who were covered under the Company’s health plans
as of the date of Executive’s termination of employment (calculated by reference
to the premium as of the date of termination), payable in a lump sum within
10 days following Executive’s Release Effective Date; and
(F) subject to Paragraph 23 below, the Company shall pay to Executive an amount
equal to (1) 12 multiplied by the portion of the monthly

 

6



--------------------------------------------------------------------------------



 



premium for Executive’s life insurance coverage under the Company sponsored life
insurance plan that exceeds the contributions required by Executive immediately
prior to Executive’s date of termination (calculated by reference to the premium
as of the date of termination), plus (2) 12 multiplied by the portion of the
monthly premium for Executive’s disability insurance coverage under the Company
sponsored disability insurance plan that exceeds the contributions required by
Executive immediately prior to Executive’s date of termination (calculated by
reference to the premium as of the date of termination), payable in a lump sum
within 10 days following Executive’s Release Effective Date;
(G) notwithstanding any provision to the contrary in any Stock Award agreement,
(1) such unvested portion of Executive’s unvested Stock Awards as would have
vested had Executive remained employed by the Company for 12 months following
such termination shall be deemed to have vested on the date of termination, and
(2) with respect to Stock Awards that are stock options, Executive shall have
180 days from the date of termination to exercise such options (but not longer
than the original term of such options). For purposes of this Agreement, “Stock
Awards” shall mean stock options, restricted stock, restricted stock units and
other equity awards granted to the Executive under the Option Plan or any other
of the Company’s equity incentive plans (or awards substituted therefore
covering the securities of a successor company).
(iv) If Executive’s employment with the Company is terminated by the Company
pursuant to Paragraph 7(b)(i) (i.e., for Cause), or Executive voluntarily
terminates his employment with the Company other than pursuant to Paragraphs
7(a) or 7(c)(i), without limiting or prejudicing any other legal or equitable
rights or remedies which the Company may have upon such breach by Executive, the
Company shall pay Executive his accrued but unpaid Base Salary and any accrued
but unused PTO (plus all accrued and unpaid expenses reimbursable in accordance
with Paragraph 6) through the date of termination, payable in a lump sum on the
date of termination.
(v) In addition to the foregoing, upon the termination of Executive’s
employment, Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any other benefit, compensation, incentive, medical, disability or life
insurance plans, programs or agreements of the Company in effect upon such
termination.
(vi) The termination payments described above shall supersede any severance
program, plan or policy that may be adopted by the Company with respect to its
employees generally, and the terms of this Paragraph 7(d) shall control in the
event of any discrepancy with such severance program, plan or policy.
(e) Change in Control.
(i) In the event of any Change in Control (defined below) during the term of
Executive’s employment with the Company, notwithstanding any provision to the
contrary in Executive’s Stock Awards (including, without limitation, the
expiration dates or vesting provisions thereof), (A) 50% of any unvested portion
of Executive’s Stock Awards shall be deemed to have vested on the date of the
Change in Control and (B) the remaining unvested portion of any of such Stock
Awards shall vest on the date that is 12 months from the closing of such Change
in Control, subject to Executive’s continuing service with the Company or any
parent or subsidiary or successor on such date.
(ii) Following a Change in Control, if Executive’s employment with the Company
is voluntarily terminated by Executive pursuant to Paragraph 7(c)(i) (i.e., Good
Reason), or

 

7



--------------------------------------------------------------------------------



 



if the Company terminates Executive’s employment with the Company other than
pursuant to Paragraphs 7(a) or 7(b)(i), then, in addition to the application of
Paragraph 7(d)(iii) to such situation, notwithstanding any provision to the
contrary in Executive’s Stock Awards (including, without limitation, the
expiration dates or vesting provisions thereof), (A) any unvested portion of
such Stock Award shall be deemed to have vested on the date of termination and
(B) with respect to any such Stock Awards that are stock options, Executive
shall have 180 days from the date of termination to exercise such options (but
not longer than the original term of such options).
(iii) “Change in Control” means and includes each of the following:
(A) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of the Company that represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities, other than:
(1) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or
(2) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or
(3) an acquisition of voting securities pursuant to a transaction described in
subsection (C) below that would not be a Change in Control under subsection (C);
Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this
Paragraph 7(e)(iii)(A): an acquisition of the Company’s securities by the
Company which causes the Company’s voting securities beneficially owned by a
person or group to represent 50% or more of the combined voting power of the
Company’s then outstanding voting securities; provided, however, that if a
person or group shall become the beneficial owner of 50% or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change in Control; or
(B) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Subparagraphs
(A) or (C) of this Paragraph 7(e)(iii)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or
(C) the consummation by the Company (whether directly

 

8



--------------------------------------------------------------------------------



 



involving the Company or indirectly involving the Company through one or more
intermediaries) of (1) a merger, consolidation, reorganization, or business
combination or (2) a sale or other disposition of all or substantially all of
the Company’s assets or (3) the acquisition of assets or stock of another
entity, in each case other than a transaction:
(I) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)), directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
(II) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Subparagraph (II) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or
(D) the Company’s stockholders approve a liquidation or dissolution of the
Company.
For purposes of Subparagraph 7(e)(iii)(A) above, the calculation of voting power
shall be made as if the date of the acquisition were a record date for a vote of
the Company’s stockholders, and for purposes of Subparagraph 7(e)(iii)(C) above,
the calculation of voting power shall be made as if the date of the consummation
of the transaction were a record date for a vote of the Company’s stockholders.
(f) Condition Precedent. If Executive’s employment with the Company is
voluntarily terminated by Executive pursuant to Paragraph 7(c)(i) (i.e., Good
Reason) or if the Company terminates Executive’s employment with the Company
other than pursuant to Paragraphs 7(a) or 7(b)(i), prior to the receipt of any
payments or benefits provided by Paragraphs 7(d)(ii), 7(d)(iii) and 7(e)(ii) on
account of the occurrence of such termination of Executive’s employment with the
Company, Executive shall execute a “Release” in the form attached hereto as
Exhibit A or Exhibit B, as appropriate. Such Release shall specifically relate
to all of Executive’s rights and claims in existence at the time of such
execution and shall confirm Executive’s obligations under the Proprietary
Information and Inventions Agreement (as defined below). It is understood that,
in the event that Executive is at least 40 years old on the date of the
termination of his employment with the Company, Executive has a certain period
to consider whether to execute such Release, and Executive may revoke such
Release within 7 business days after execution. In the event Executive does not
execute such Release within 50 days following the date of termination, or if
Executive revokes such Release, Executive shall not be entitled to the aforesaid
payments and benefits. The date on which Executive’s Release becomes effective
and the applicable revocation period lapses shall be the “Release Effective
Date.”
8. Proprietary Information and Inventions Agreement. As a condition of
employment, Executive has signed and agrees to comply with the Proprietary
Information and Inventions Agreement attached hereto as Exhibit C which
prohibits unauthorized use or disclosure of the Company’s proprietary
information. In Executive’s work for the Company, Executive will be expected not
to use or disclose any confidential information, including trade secrets, of any
former employer or other person to whom Executive has an obligation of
confidentiality. Rather, Executive will be expected to use only that

 

9



--------------------------------------------------------------------------------



 



information which is generally known and used by persons with training and
experience comparable to Executive’s, which is common knowledge in the industry
or otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. Executive agrees that he will not bring onto Company
premises any unpublished documents or property belonging to any former employer
or other person to whom Executive has an obligation of confidentiality.
9. Non-Solicitation.
(a) Nonsolicitation of Employees or Consultants. Executive agrees that for a
period of one year after termination of Executive’s employment with the Company
(the “Nonsolicitation Period”), Executive will not directly or indirectly induce
or solicit any of the Company’s employees or consultants to leave their
employment.
(b) Nonsolicitation of Customers. Executive agrees that all customers of the
Company or any of its subsidiaries for which Executive has or will provide
services during the term of Executive’s employment with the Company, and all
prospective customers from whom Executive has solicited business while in the
employ of the Company, shall be solely the customers of the Company or such
subsidiary. Executive agrees that, for the Nonsolicitation Period, Executive
shall neither directly nor indirectly solicit business as to products or
services competitive with those of the Company or any of its subsidiaries, from
any of the Company’s or any of its subsidiaries’ customers with whom Executive
had contact within one year prior to Executive’s termination.
(c) Scope of Covenants. Executive agrees that the covenants contained in this
Paragraph 9 are reasonable with respect to their duration, geographic area and
scope. If, at the time of enforcement of this Paragraph 9, a court holds that
the restrictions stated herein are unreasonable under the circumstances then
existing, the parties hereto agree that the maximum period, scope or geographic
area legally permissible under such circumstances will be substituted for the
period, scope or area stated herein.
(d) Equitable Relief. In the event of a breach of this Paragraph 9 by Executive,
the Company shall, in addition to all other remedies available to it, be
entitled to equitable relief by way of an injunction and any other legal or
equitable remedies.
10. Nondisparagement. Executive will not at any time during or after the term of
Executive’s employment with the Company directly (or through any other person or
entity) make any public statements (whether orally or in writing) which are
intended to be derogatory or damaging to the Company or any of its subsidiaries,
their respective businesses, activities, operations, affairs, reputations or
prospects or any of their respective officers, employees, directors, partners,
agents or shareholders; provided that Executive may comment generally on
industry matters in response to inquiries from the press and in other public
speaking engagements. The Company shall not at any time during or after the term
of Executive’s employment with the Company, directly (or through any other
person or entity) make any public statements (whether oral or in writing) which
are intended to be derogatory or damaging concerning Executive.
11. Indemnification; Directors & Officers Insurance.
(a) The Company shall indemnify Executive to the maximum extent permitted by law
and by the charter and bylaws of Company if Executive is made a party, or
threatened to be made a party, to any threatened or pending legal action, suit
or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that Executive is or was an officer, director, manager,
member, partner or employee of the Company, in which capacity Executive is or
was serving at the

 

10



--------------------------------------------------------------------------------



 



Company’s request, against reasonable expenses (including reasonable attorneys’
fees), judgments, fines and settlement payments incurred by him in connection
with such action, suit or proceeding.
(b) The Company shall use reasonable commercial efforts to maintain directors &
officers insurance for the benefit of Executive and other executive officers and
directors with a level of coverage comparable to other companies in the
Company’s industry at a similar stage of development.
(c) Concurrently with entering into this Agreement, the Company and Executive
have entered into the Indemnification Agreement attached hereto as Exhibit D.
12. Representation of the Parties. Executive represents and warrants to the
Company that Executive has the capacity to enter into this Agreement and the
other agreements referred to herein, and that the execution, delivery and
performance of this Agreement and such other agreements by Executive will not
violate any agreement, undertaking or covenant to which Executive is party or is
otherwise bound. The Company represents to Executive that it is duly formed and
is validly existing under the laws of the State of Delaware, that it is fully
authorized and empowered by action of its Board to enter into this Agreement and
the other agreements referred to herein, and that performance of its obligations
under this Agreement and such other agreements will not violate any agreement
between it and any other person, firm or other entity.
13. Key Man Insurance. The Company will have the right throughout the term of
Executive’s employment with the Company to obtain or increase insurance on
Executive’s life in such amount as the Board determines, in the name of the
Company or and for its sole benefit or otherwise, in the discretion of the
Board. Upon reasonable advance notice, Executive will cooperate in any and all
necessary physical examinations without expense to Executive, supply
information, and sign documents, and otherwise cooperate fully with the Company
as the Company may request in connection with any such insurance. Executive
warrants and represents that, to Executive’s best knowledge, Executive is in
good health and does not suffer from any medical condition which might interfere
with the timely performance of Executive’s obligations under this Agreement. To
the extent the Company elects to obtain a policy of insurance on the life of
Executive, unless an alternative life insurance benefit has been established for
the Company’s executive officers, including Executive, the Company shall also
obtain and pay for a whole life insurance policy providing for payment of not
less than the equivalent of one year’s Base Salary in benefits to Executive’s
designated beneficiaries (this policy shall be in addition to any coverage
provided by the Company’s group life insurance plan provided to employees
generally).
14. Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) on the
date on which a facsimile is transmitted to the parties. Notices to the Company
shall be delivered to the attention of the Company’s General Counsel at its
principal executive office and notices to Executive shall be delivered to his
most recent address in the personnel records of the Company Any party may change
its address for notice and the address to which copies must be sent by giving
notice of the new addresses to the other parties in accordance with this
Paragraph 14, except that any such change of address notice shall not be
effective unless and until received.
15. Entire Agreement, Amendments, Waivers, Etc.
(a) No amendment or modification of this Agreement shall be effective unless set
forth in a writing signed by the Company and Executive. No waiver by either
party of any breach by the other party of any provision or condition of this
Agreement shall be deemed a waiver of any

 

11



--------------------------------------------------------------------------------



 



similar or dissimilar provision or condition at the same or any prior or
subsequent time. Any waiver must be in writing and signed by the waiving party.
(b) This Agreement, together with the Exhibits hereto and the documents referred
to herein and therein, sets forth the entire understanding and agreement of the
parties with respect to the subject matter hereof and supersedes all prior oral
and written understandings and agreements, including, without limitation, the
offer letter between the Company and Executive dated as of April 2, 2010. There
are no representations, agreements, arrangements or understandings, oral or
written, among the parties relating to the subject matter hereof which are not
expressly set forth herein, and no party hereto has been induced to enter into
this Agreement, except by the agreements expressly contained herein.
(c) Nothing herein contained shall be construed so as to require the commission
of any act contrary to law, and wherever there is a conflict between any
provision of this Agreement and any present or future statute, law, ordinance or
regulation, the latter shall prevail, but in such event the provision of this
Agreement affected shall be curtailed and limited only to the extent necessary
to bring it within legal requirements.
(d) This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s heirs, executors, administrators and legal representatives, and
by the Company and its successors and assigns. This Agreement and all rights
hereunder are personal to Executive and shall not be assignable. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by operation of law or by agreement in form and substance
reasonably satisfactory to Executive, to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.
(e) If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect the other provisions or application of
this Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are declared to be
severable.
16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to
principles of conflict of laws.
17. Taxes. All payments required to be made to Executive hereunder, whether
during the term of Executive’s employment hereunder or otherwise, shall be
subject to all applicable federal, state and local tax withholding laws.
18. Headings, Etc. The headings set forth herein are included solely for the
purpose of identification and shall not be used for the purpose of construing
the meaning of the provisions of this Agreement. Unless otherwise provided,
references herein to Exhibits and Paragraphs refer to Exhibits to and Paragraphs
of this Agreement.
19. Arbitration. Any dispute or controversy between Company and Executive,
arising out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration in San Diego, California administered
by the American Arbitration Association in accordance with its National Rules
for the Resolution of Employment Disputes then in effect and judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall have the authority to award any remedy or relief
that a court of competent jurisdiction could order or grant, including, without
limitation, the issuance of an injunction. However, either party may, without

 

12



--------------------------------------------------------------------------------



 



inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved. Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of Company and Executive. The Company shall pay all of the
direct costs and expenses in any arbitration hereunder and the arbitrator’s fees
and costs; provided, however, that the arbitrator shall have the discretion to
award the prevailing party reimbursement of its, his or its reasonable
attorney’s fees and costs; provided, however, that the prevailing party shall be
reimbursed for such fees, costs and expenses within forty-five (45) days
following any such award, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the fees, costs and
expenses were incurred; provided, further, that the parties’ obligations
pursuant to this sentence shall terminate on the tenth (10th) anniversary of the
date of Executive’s termination of employment. The Company and Executive hereby
expressly waive their right to a jury trial.
20. Survival. Executive’s obligations under the provisions of Paragraphs 8, 9
and 10, as well as the provisions of Paragraphs 6, 7(d), 7(e)(ii), 11 and 15
through and including 23, shall survive the termination or expiration of this
Agreement.
21. Confidentiality. The parties agree that the existence and terms of this
Agreement are and shall remain confidential. The parties shall not disclose the
fact of this Agreement or any of its terms or provisions to any person without
the prior written consent of the other party hereto; provided, however, that
nothing in this Paragraph 21 shall prohibit disclosure of such information to
the extent required by law, nor prohibit disclosure of such information by
Executive to any legal or financial consultant, all of whom shall first agree to
be bound by the confidentiality provisions of this Paragraph 21, nor prohibit
disclosure of such information within the Company in the ordinary course of its
business to those persons with a need to know, as reasonably determined by the
Company, or by the Company to any legal or financial consultant.
22. Construction. Each party has cooperated in the drafting and preparation of
this Agreement. Therefore, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.
23. Section 409A of the Code.
(a) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the severance payments
payable under Section 7(d) shall be paid no later than the later of: (i) the
fifteenth (15th) day of the third month following Executive’s first taxable year
in which such severance benefit is no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth (15th) day of the third month following first
taxable year of the Company in which such severance benefit is no longer subject
to substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder.
To the extent applicable, this Agreement shall be interpreted in accordance with
Code Section 409A and Department of Treasury regulations and other interpretive
guidance issued thereunder.
(b) Notwithstanding anything to the contrary in this Agreement, if at the time
of Executive’s termination of employment with the Company Executive is a
“specified employee” as defined in Code Section 409A, as determined by the
Company in accordance with Code Section 409A, to the extent that the payments or
benefits under this Agreement are subject to Code Section 409A and the delayed
payment or distribution of all or any portion of such amounts to which Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Code Section

 

13



--------------------------------------------------------------------------------



 



409A(a)(2)(B)(i), then such portion shall be paid or distributed to Executive
during the thirty (30) day period commencing on the earlier of (x) the date that
is six (6) months following Executive’s termination of employment with the
Company, (y) the date of Executive’s death, or (z) the earliest date as is
permitted under Code Section 409A.
(Signature Page Follows)

 

14



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

            COMPANY:

Somaxon Pharmaceuticals, Inc.
      By:   /s/ Richard W. Pascoe         Name:   Richard W. Pascoe       
Title:   President and Chief Executive Officer        EXECUTIVE:
      /s/ Tran Nguyen       Tran Nguyen           

 

15



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
(Individual Termination)
[The language in this Release may change based on legal developments and
evolving best practices;
this form is provided as an example of what will be included in the final
Release document.]
Certain capitalized terms used in this Release are defined in the Employment
Agreement by and between Somaxon Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and Tran Nguyen (“Executive”) dated as of April 12, 2010 (the
“Agreement”), which Executive has previously executed and of which this Release
is a part.
Pursuant to the Agreement, and in consideration of and as a condition precedent
to the payments and benefits provided under Paragraphs 7(d) and 7(e)(ii) of the
Agreement, Executive hereby furnishes the Company with this Release.
Executive hereby confirms his obligations under the Company’s proprietary
information and inventions agreement.
On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort. This Release includes, but is not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock awards, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that Executive’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.

 

 



--------------------------------------------------------------------------------



 



Executive acknowledges that he has read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to his
release of any unknown Claims Executive may have against the Company.
Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, Executive’s indemnification agreement with the Company or
under any applicable insurance policy with respect to Executive’s liability as
an employee or officer of the Company.
If Executive is 40 years of age or older at the time of the termination,
Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under ADEA. Executive also acknowledges that
the consideration given under the Agreement for the Release is in addition to
anything of value to which he was already entitled. Executive further
acknowledges that he has been advised by this writing, as required by the ADEA,
that: (A) his waiver and release do not apply to any rights or claims that may
arise on or after the date he executes this Release; (B) Executive has the right
to consult with an attorney prior to executing this Release; (C) Executive has
21 days to consider this Release (although he may choose to voluntarily execute
this Release earlier); (D) Executive has 7 days following the execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the 8th
day after this Release is executed by Executive, without Executive’s having
given notice of revocation.
Executive further acknowledges that Executive has carefully read this Release,
and knows and understands its contents and its binding legal effect. Executive
acknowledges that by signing this Release, Executive does so of Executive’s own
free will, and that it is Executive’s intention that Executive be legally bound
by its terms. Executive further acknowledges that if he does not sign this
release within 50 days following the date of termination of employment, or
revokes this Release within the foregoing revocation period, if applicable,
Executive shall not be entitled to the payments and benefits provided under
Paragraphs 7(d) of the Agreement.

                    Tran Nguyen
 
       
 
  Date:    

 

 



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
(Group Termination)
[The language in this Release may change based on legal developments and
evolving best practices;
this form is provided as an example of what will be included in the final
Release document.]
Certain capitalized terms used in this Release are defined in the Employment
Agreement by and between Somaxon Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and Tran Nguyen (“Executive”) dated as of April 12, 2010 (the
“Agreement”), which Executive has previously executed and of which this Release
is a part.
Pursuant to the Agreement, and in consideration of and as a condition precedent
to the payments and benefits provided under Paragraphs 7(d) and 7(e)(ii) of the
Agreement, Executive hereby furnishes the Company with this Release.
Executive hereby confirms his obligations under the Company’s proprietary
information and inventions agreement.
On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort. This Release includes, but is not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock awards, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that Executive’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.

 

1



--------------------------------------------------------------------------------



 



Executive acknowledges that he has read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to his
release of any unknown Claims Executive may have against the Company.
Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, Executive’s indemnification agreement with the Company or
under any applicable insurance policy with respect to Executive’s liability as
an employee or officer of the Company.
If Executive is 40 years of age or older at the time of the termination,
Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under ADEA. Executive also acknowledges that
the consideration given under the Agreement for the Release is in addition to
anything of value to which he was already entitled. Executive further
acknowledges that he has been advised by this writing, as required by the ADEA,
that: (A) his waiver and release do not apply to any rights or claims that may
arise on or after the date he executes this Release; (B) Executive has the right
to consult with an attorney prior to executing this Release; (C) Executive has
45 days to consider this Release (although he may choose to voluntarily execute
this Release earlier); (D) Executive has 7 days following the execution of this
Release to revoke the Release; (E) this Release shall not be effective until the
date upon which the revocation period has expired, which shall be the 8th day
after this Release is executed by Executive, without Executive’s having given
notice of revocation; and (F) Executive has received with this Release a
detailed list of job titles and ages of all employees who were terminated in
this group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated.
Executive further acknowledges that Executive has carefully read this Release,
and knows and understands its contents and its binding legal effect. Executive
acknowledges that by signing this Release, Executive does so of Executive’s own
free will, and that it is Executive’s intention that Executive be legally bound
by its terms. Executive further acknowledges that if he does not sign this
release within 50 days following the date of termination of employment, or
revokes this Release within the foregoing revocation period, if applicable,
Executive shall not be entitled to the payments and benefits provided under
Paragraph 7(d) of the Agreement.

                    Tran Nguyen
 
       
 
  Date:    

 

2



--------------------------------------------------------------------------------



 



Exhibit C
Proprietary Information and Inventions Agreement
[Attached]

 

 



--------------------------------------------------------------------------------



 



Exhibit D
Indemnification agreement
[Attached]

 

 